Citation Nr: 0609982	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral posterior 
tibial neuralgia, including secondary to service-connected 
disability.  

4.  Entitlement to service connection for bilateral knee 
disability, including secondary to service-connected 
disability.  

5.  Entitlement to service connection for hip disability, 
including secondary to service-connected disability.  

6.  Entitlement to service connection for low back 
disability, including secondary to service-connected 
disability.  

7.  Entitlement to service connection for bilateral 
onychomycosis (claimed as fungal infection of the toenails, 
foot fungus, skin condition and neuroma).  

8.  Entitlement to service connection for hallux limitus of 
the right great toe.  

9.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10-percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2005, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of that proceeding is 
of record.

The issues of entitlement to service connection for hallux 
limitus of the right great toe and whether new and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral hearing loss are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.

Clarification of issue on appeal

In a January 1992 rating decision, the RO denied service 
connection for hearing loss.  The veteran did not appeal.  

In April 2004, the veteran submitted a statement again 
claiming entitlement to service connection for hearing loss.  
The RO denied his claim in November 2004 without reference to 
the previous denial in 1992.

Although the RO adjudicated this claim on the merits in 2004, 
the Board must first determine whether the evidence warrants 
reopening this claim.  This is significant to the Board 
because the preliminary question of whether the previously 
denied (and unappealed) claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, 
this is the preliminary issue on appeal concerning this 
claim.


FINDINGS OF FACT

1.  There is competent medical evidence indicating the 
veteran began experiencing tinnitus while in the military, 
and that he still does.

2.  The medical evidence of record does not, however, 
indicate he currently has bilateral posterior tibial 
neuralgia, a bilateral knee disability, a hip disability, 
or a low back disability.

3.  Competent medical evidence also does not indicate that 
bilateral onychomycosis (claimed as fungal infection of the 
toenails, foot fungus, skin condition and neuroma) is related 
to the veteran's service in the military.  

4.  His bilateral pes planus is manifested by palpable pain 
on manipulation and use of his feet; however, there are no 
objective clinical indications that he also has marked 
deformity, swelling on use, or callosities on either foot.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Bilateral posterior tibial neuralgia was not incurred in 
or aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  A bilateral knee disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  A hip disability was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

5.  A low back disability was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

6.  Bilateral onychomycosis (claimed as fungal infection of 
the toenails, foot fungus, skin condition and neuroma) was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005). 

7.  The criteria are not met for a rating higher than 10 
percent for bilateral pes planus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  



In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.  The Court held, among other things, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).

In this case, the veteran was provided notices of the VCAA in 
July 2002, June 2003, July 2003, and July 2004, prior to the 
initial adjudications of his claims by rating decisions in 
October 2002, July 2003 and November 2004.  An additional 
VCAA notice more recently was sent in February 2005.  The 
VCAA letters summarized the evidence needed to substantiate 
his claims and VA's duty to assist.  They also specified the 
evidence he was expected to provide, including the 
information needed to obtain both his private and VA medical 
records.  In this way, these letters clearly satisfy the 
first three "elements" of the notice requirement.  In 
addition, the July 2004 and February 2005 letters 
specifically advised him that if he had any evidence in his 
possession that pertained to his claims he should to send it 
to VA.  So this satisfies the fourth "element" of Pelegrini 
II.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and an 
increased rating, but he was not provided notice of the type 
of evidence necessary to establish a disability rating (in 
response to the service connection claims) or effective date 
(in response to any of the claims, regardless of whether for 
service connection or an increased rating).  Despite the 
inadequate notice provided him on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, for the reasons 
and bases discussed below, the preponderance of the evidence 
is against his claims for service connection and an increased 
rating, so any questions as to the appropriate 
disability rating (for the service connection claims) or 
effective date to be assigned (for both the service 
connection claims and one for a higher rating of an already 
service-connected disability) are rendered moot.  

All relevant evidence necessary for an equitable resolution 
of these claims has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
medical records (SMRs), VA and private medical records and 
reports of VA examination.  

The veteran has suggested that some of his service medical 
records are missing.  Indeed, in a statement received in 
April 2005, he specifically stated that "on the form that I 
sent to St. Louis, it says that some of the files were lost 
due to fire of 1973 . . . ."  See undated statement attached 
to memorandum from representative, dated April 14, 2005.  But 
his VA claims file includes an envelope containing what 
appears to be a complete set of his service medical records, 
with no indication whatsoever of any fire damage.  There is 
no reason to conclude that any additional service medical 
records exist.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA should seek.  There is 
no indication of any evidence that has a bearing on this case 
that has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was accorded a hearing before the 
Board in October 2005, per his request.  38 C.F.R. §§ 20.700, 
20.704 (2005).  All pertinent due process requirements have 
been met.  See 38 C.F.R. § 3.103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
this law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  Accordingly, the Board will proceed to 
a decision on the merits.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).

Certain conditions are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a link between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Entitlement to service connection for tinnitus

Analysis

Hickson element (1), proof of current disability, is 
satisfied.  The August 2004 VA ear examination resulted in a 
diagnosis of tinnitus.  

The second element of Hickson, a relevant injury in service, 
also is arguably met.  The veteran asserts that he spent 16 
weeks in the infantry unit during basic training without the 
benefit of hearing protection.  Although there is no specific 
documentation of acoustic trauma in that capacity, his 
service medical records do confirm that upon entrance into 
service he was assigned to Company G, 87th Infantry Regiment, 
at Fort Riley, Kansas.  Consequently, it is reasonable to 
presume he was exposed to high levels of noise during that 
detail.  

With respect to Hickson element (3), medical nexus, the 
August 2004 VA examiner's opinion causally relates the 
veteran's current tinnitus to his military service - 
specifically, to the type of noise exposure mentioned.  
This favorable opinion was based on a complete review of the 
claims file, as well as a physical examination.  And while 
also noting the veteran's reported lengthy history of noise 
exposure since service, in his civilian employment working 
for many years in light-duty carpentry and construction, the 
VA examiner nonetheless concluded it still was at least as 
likely as not that noise exposure during military service was 
the primary cause of the veteran's tinnitus.  There is no 
medical opinion to the contrary.  Because all three Hickson 
elements are satisfied, service connection for tinnitus is 
granted.

Entitlement to service connection for bilateral posterior 
tibial neuralgia, a bilateral knee disability, a hip 
disability, and a low back disability, including secondary to 
a service-connected disability

Because these issues are being resolved in the same manner, 
they will be discussed together.  

Pertinent Laws and Regulations

The laws and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a) (2005); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  This includes additional 
disability resulting from aggravation of a non-service-
connected disability by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448.

To establish this cause-and-effect relationship, there must 
be:  (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Service connection presupposes a current diagnosis of the 
claimed disability; in the absence of this proof, to show the 
veteran actually has the conditions alleged, there is no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See, too, Degmetich v. Brown, 104 F.3d 1328 (1997) 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).




Analysis

With respect to Wallin element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to bilateral 
posterior tibial neuralgia.  The Board points out that the 
veteran has not claimed to have been diagnosed with this 
condition, but instead states that he discovered he has the 
condition "after screening his medical book on burning 
sensation of the foot".  However, following a September 2004 
neurological evaluation, a VA examiner indicated there was no 
evidence of a neuropathy and that it was not reasonable for 
him to make a diagnosis on the basis of the veteran's 
own reading.  The examiner concluded the veteran did not have 
evidence of a bilateral posterior tibial neuralgia.  

Aside from this, the preponderance of the medical evidence 
indicates the veteran also does not have current bilateral 
knee, hip and low back disabilities.  Concerning this, the 
Board notes that, while the October 2002 VA examiner listed a 
diagnosis of joint arthralgia, this diagnosis is not 
indicative of an underlying disability due to disease or 
injury.  Instead, it is merely tantamount to a diagnosis of 
joint "pain," which is not a disability due to disease or 
injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
In fact, the October 2002 VA examiner indicated the veteran's 
joint pains were "the kinds of aches and pains that would 
develop at the age of 69 after a hard life of work out of 
doors as a carpenter."  

So even were the Board to presume, for the sake of argument, 
that the veteran has met his threshold burden of showing he 
currently has these disabilities alleged, there still is no 
medical basis for etiologically linking them to his service 
in the military - including via a service-connected 
disability - inasmuch as by all credible accounts his pain, 
instead, is most likely attributable to his advanced age and 
civilian job as a carpenter.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  


Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board has considered the statements and hearing testimony 
from the veteran and his spouse with respect to the existence 
of these current disabilities.  However, it is now well-
settled that laypersons without medical training such as the 
veteran and his spouse are not competent to comment on the 
proper diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, as well as Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of evidence of diagnosed bilateral posterior tibial neuralgia 
as well as disabilities of the knees, hip and low back, 
Hickson element (1) fails and service connection may not be 
granted.  See also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The lack of current disabilities is dispositive of 
this appeal.

For these reasons, the preponderance of the evidence is 
against these claims, so there is no reasonable doubt to 
resolve in the veteran's favor concerning them.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Entitlement to service connection for bilateral onychomycosis 
(claimed as fungal infection of the toenails, foot fungus, 
skin condition, and neuroma)

Pertinent Laws and Regulations

Again, the laws and regulations generally pertaining to 
service connection have been set out above and will not be 
repeated.

Analysis

With respect to Hickson element (1), proof of current 
disability, the medical evidence of record confirms the 
veteran has this alleged condition.  The report of his June 
2003 VA examination contains a diagnosis of fungal infection 
of the toenails while the report of his more recent August 
2004 VA examination documented onychomycosis of his left 
first toenail.

With respect to Hickson element (2), relevant disease in 
service, there is no indication that bilateral onychomycosis, 
or any fungal infection or skin condition for that matter, 
was present while the veteran was in the military.  He 
testified that the condition was caused by "GI soap" and 
"lye" he used to wash the floors in service.  But his 
service medical records are completely unremarkable for any 
pertinent finding.  His service medical records also do not 
substantiate his contention that he was treated for "jungle 
rot" in service.  As explained earlier, despite his contrary 
belief, there is no indication that any of his service 
medical records are missing; they all appear to be on file 
and intact.  The evidence reflects that a fungal infection 
was first shown in June 2003, so approximately 48 years after 
the veteran was discharged from the military.  The Board 
therefore finds that the preponderance of the probative 
evidence shows that the onset of his bilateral onychomycosis 
did not occur during service, rather not until many years 
later.  So Hickson element (2) has not been met.



As to Hickson element (3), medical nexus, there also is no 
competent medical opinion of record otherwise linking the 
veteran's bilateral onychomycosis to his military service.  
38 C.F.R. § 3.303(d).  It is clear that in the absence of any 
relevant disease in service a medical nexus opinion would be 
an impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  And as already mentioned, neither the veteran 
nor his spouse is competent to offer a medical opinion 
attributing a disability to service.  See Espiritu.  
Therefore, Hickson element (3), medical nexus, is not met.

To the extent the veteran contends that his onychomycosis is 
related to his 
service-connected bilateral pes planus (i.e., flat feet), the 
June 2003 VA examiner definitively ruled out any such 
secondary relationship between these conditions.  
38 C.F.R. § 3.310(a).  The examiner pointed out that one 
condition is an infection whereas the other condition is a 
congenital abnormality (which, according to 38 C.F.R. 
§§ 3.303(c) and 4.9, generally cannot be service connected as 
a matter of express VA regulation, anyway).  Thus, in the 
absence of Wallin element (3), any secondary service 
connection claim necessarily fails.

Entitlement to an increased disability rating for the 
bilateral pes planus, currently evaluated as 10-percent 
disabling

In a January 1968 rating decision, the RO granted service 
connection for pes planus and assigned a 10 percent rating.  

The veteran filed a claim for a higher rating in November 
2002.  In July 2003, the RO denied his claim and this appeal 
ensued.



Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating criteria

The veteran's bilateral pes planus is evaluated under 
Diagnostic Code 5276.  Under this code, a 10 percent rating 
is assigned where symptoms are moderate, with a weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  Severe manifestations, such as evidence of marked 
deformity, accentuated pain on manipulation and use, 
indications of swelling on use, and characteristic 
callosities will receive a 30 percent rating.  Whereas 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
schedular evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  See, too, 38 C.F.R. § 4.59

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).



Analysis

In reviewing the evidence, the Board notes that an October 
2002 VA general medical examination revealed there were no 
callosities (calluses) on the soles of the veteran's feet.  A 
June 2003 VA feet examination revealed that he could not hop 
on either foot or walk on his heels and toes, but could stand 
on his heels and toes.  Tenderness of the metatarsals of the 
right foot was noted.  The dorsa of both feet were also 
tender.  There were no skin changes on the soles of the feet.  
The feet were flat and slightly valgus; however, X-rays 
showed that both feet were intact.  The diagnosis was 
bilateral pes planus.  A VA outpatient treatment record dated 
in June 2003 shows the veteran was given inserts for 
increased support of his arches.  He also received an 
injection for pain in the right medial heel.  An entry in 
July 2003 indicates there were no calluses on his feet.  

During a VA podiatry examination in August 2004, the veteran 
reported that even though there was pain after walking a 
certain distance, he had no impairment of walking itself.  He 
took no medication for his feet.  He used arch supports and 
molded fitting.  He denied any incapacitating flare-ups of 
the foot problem such that he would miss work or have any 
significant limitation of activity.  He did not describe 
fatigability, heat, redness, or swelling of the feet.  
Objective physical examination of the feet revealed no 
deformity of any joint.  The feet were warm to touch with no 
edema.  On palpation, there was tenderness over the fifth 
metatarsal regions and over the medial heel areas.  There 
were no calluses.  The diagnosis was bilateral pes planus.  

The above evidence shows the veteran has moderate bilateral 
pes planus, commensurate with his current 10-percent rating.  
This evidence does not, however, show that he has 
sufficiently severe symptoms to support a higher 30-percent 
rating.  Aside from the absence of any marked deformity as 
required by Code 5276, the evidence does not indicate he 
experiences any swelling or characteristic callosities 
(calluses) or any other functional impairment indicative of 
more than the moderate impairment contemplated by the 
currently assigned 10-percent rating.  


The Board is mindful of the veteran's hearing testimony 
regarding constant pain in his feet, but even so, there has 
been no objective clinical indication of swelling on use of 
these extremities or calluses as required for a 30-percent 
rating.  Indeed, during his August 2004 VA examination, the 
veteran denied experiencing any 
flare-ups or acute exacerbations of the disability.  He also 
denied any significant limitation of activity as a result of 
it.  Hence, the disability does not cause additional 
functional loss from pain on motion, etc., beyond that 
contemplated by the currently assigned 10-percent rating.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Indeed, Code 5276 expressly list "pain on 
manipulation and use of the feet" as commensurate with a 10-
percent rating, so the veteran already is being compensated 
for this specific symptom.

For these reasons and bases, the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the bilateral pes planus, in turning meaning the benefit-
of-the-doubt rule does not apply and this claim must be 
denied.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for service connection for tinnitus is granted.  

The claim for service connection for bilateral posterior 
tibial neuralgia, including secondary to service-connected 
disability, is denied.  

The claim for service connection for a bilateral knee 
disability, including secondary to service-connected 
disability, is denied.  

The claim for service connection for a hip disability, 
including secondary to service-connected disability, is 
denied.  

The claim for service connection for a low back disability, 
including secondary to service-connected disability, is 
denied.  

The claim for service connection for bilateral onychomycosis 
(claimed as fungal infection of the toenails, foot fungus, 
skin condition and neuroma) is denied.  

The claim for a rating higher than 10 percent for bilateral 
pes planus is denied.


REMAND

As already alluded to, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claims for service connection, but 
he was not provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
remaining disabilities on appeal.  As these questions are 
involved in the present appeal concerning these claims, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection ultimately is 
awarded for these remaining conditions, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Entitlement to service connection for hallux limitus of the 
right great toe

The veteran contends this disability is the result of having 
to wear shoes a half size too small in service.  He says his 
toes were pushed together and, as a result, the ligaments 
stretched.  



The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to element (1), proof of current disability, a 
July 2003 VA treatment record shows a diagnosis of right 
hallux limitus.  With respect to element (2), relevant 
disease/injury in service, the veteran's service medical 
records show that in October 1953 he was seen for a complaint 
of painful feet and that later that month was noted to be 
wearing boots and shoes that were much too small.  The supply 
sergeant was advised to change them that day.

Under these circumstances, where there is medical evidence 
confirming the veteran currently has the condition claimed 
and evidence suggesting his allegations concerning what 
purportedly happened in service are credible, the Board 
believes that a medical nexus opinion is needed to determine 
whether there is a relationship between that event in service 
and the current disability.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss

As noted in the Introduction, the RO's July 1992 rating 
decision denying service connection for hearing loss is final 
and binding on the veteran based on the evidence then of 
record.  So the threshold preliminary determination 
concerning this claim is whether there is new and material 
evidence to reopen it.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a).

In the November 2004 rating decision at issue, the RO 
considered this claim on a de novo basis and denied it on the 
merits.  The July 2005 statement of the case (SOC) refers to 
the issue as one of service connection, not whether there is 
new and material evidence to reopen this claim.  However, 
notwithstanding the fact that the RO readjudicated this claim 
de novo, despite the prior (unappealed) denial in 1992, the 
Board has a legal duty to first consider whether there is new 
and material evidence to reopen this claim before the Board, 
in turn, can readjudicate it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO, however, has not considered this threshold 
preliminary issue.  If the Board did so before giving the RO 
this opportunity in the first instance, the veteran would be 
prejudiced because he would not have had the opportunity to 
submit written or other argument in support of this 
preliminary issue.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  So this claim must be returned to the RO before 
being decided.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the remaining claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  



2.  Schedule the veteran for a VA 
examination to determine the etiology 
of the claimed hallux limitus of the 
right great toe.  The claims folder and 
a separate copy of this remand should 
be made available to and reviewed by 
the examiner prior to the examination.  
All indicated tests and studies should 
be conducted.  The examiner should 
render an opinion as to whether it is 
at least as likely as not that hallux 
limitus of the right great toe is 
related to the veteran's military 
service - including, specifically, to 
wearing shoes and boots that were too 
small.

3.  Then readjudicate the remaining 
claims on appeal for service connection 
for hallux limitus of the right great 
toe and determine whether new and 
material evidence has been submitted to 
reopen the previously denied (and 
unappealed) claim for 
service connection for bilateral 
hearing loss.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it before returning these claims to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


